          Case 4:18-cv-05066-SMJ   ECF No. 27   filed 07/22/20   PageID.273 Page 1 of 2


                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
1                                                                   EASTERN DISTRICT OF WASHINGTON




2
                                                                      Jul 22, 2020
                                                                         SEAN F. MCAVOY, CLERK


3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     KIM ANDERSON, qui tam as Relator,           No. 4:18-cv-05066-SMJ
5
                                Plaintiff,
6                                                ORDER DISMISSING CASE
                   v.
7
     BATTELLE MEMORIAL,
8
                                Defendant.
9

10           On July 21, 2020, the parties filed a stipulated dismissal, ECF No. 26.

11   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

12   IT IS HEREBY ORDERED:

13           1.    The parties’ Notice of Voluntary Stipulated Dismissal with Prejudice,

14                 ECF No. 26, is ACKNOWLEDGED.

15           2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

16                 bear their own costs and attorneys’ fees.

17           3.    All pending motions are DENIED AS MOOT.

18           4.    All hearings and other deadlines are STRICKEN.

19   //

20   //




     ORDER DISMISSING CASE – 1
       Case 4:18-cv-05066-SMJ     ECF No. 27   filed 07/22/20   PageID.274 Page 2 of 2




1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 22nd day of July 2020.

5
                        _________________________
6                       SALVADOR MENDOZA, JR.
                        United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
